Citation Nr: 0610784	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Washington, DC, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before a Member of the 
Board in May 2004.  

The Board then denied the appellant's claim for service 
connection for PTSD in a September 2004 decision.  The 
appellant appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  The Board's 
decision was vacated pursuant to a December 2005 Order, 
following a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion).  The parties requested that the 
Court vacate the Board's decision so that the Board could 
attempt to obtain police records that could verify his non-
combat-related stressor.  The Court granted the Joint Motion 
and remanded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his currently diagnosed PTSD was 
the result of witnessing the lynching of man by two others 
while taking a shortcut through the woods in an attempt to 
get back to his base in time for curfew.  It has been noted 
that this event reportedly took place near Memphis, 
Tennessee, while the veteran was stationed at that Naval Air 
Station.  The Board has been instructed to contact law 
enforcement agencies in Millington, Tennessee and Memphis, 
Tennessee to ascertain whether there is any report of a 
hanging between May 5, 1970, and June 26, 1970.  Which is 
noted to be the time period during which the veteran was 
stationed at the Naval Air Station Memphis, Millington, 
Tennessee.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should be instructed to contact 
all law enforcement agencies in the 
vicinity of Millington, Tennessee and 
Memphis, Tennessee, to include as 
indicated, the FBI, city, county, and 
state police offices, and ascertain if 
there are any reports of a lynching or 
hanging of an African American male 
between May 5, 1970, and June 26, 1970, 
which may be used to verify the veteran 
stressor that has been implicated by VA 
examiners as having been responsible 
for the development of the veteran's 
diagnosed PTSD.  

2.	Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





